Case 1:18-cr-20685-KMW Document 454 Entered on FLSD Docket 07/29/2021 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO. 18-CR-20685-WILLIAMS/TORRES
UNITED STATES OF AMERICA

VS.

GUSTAVO ADOLFO HERNANDEZ FRIERI,

 

Defendant.
/
IN RE:
OLYMPIA DE CASTRO,
Third-Party Petitioner.

 

NOTICE OF SUPPLEMENTAL FILING IN FURTHER SUPPORT OF
GOVERNMENT’S MOTION TO COMPEL [ECF NO. 421]

The United States of America, through the undersigned Assistant United States Attorneys,
respectfully provides the Court with the attached e-mail (GEx. 10) recently produced by Olympia
De Castro in further support of its motion to compel discovery responses from De Castro!
(“Government’s motion”) [ECF No. 421]. The United States provides this document now, as it
recently obtained the document, which is relevant both to the common-interest and marital
privileges asserted by De Castro and Defendant Gustavo Adolfo Hernandez Frieri, and because
the Court had indicated during a conference on July 13, 2021, that it soon would be reviewing the

Government’s motion.

 

' De Castro is a third-party petitioner for the forfeited approximately $900,000 at issue in these proceedings (“subject
property”), and for real property located at 314 Hicks Street, Brooklyn, New York (“forfeited New York property”)
and 597 Hibiscus Lane (“forfeited Miami property”). She is represented by Guy Rasco with respect to subject
property, and Margot Moss with respect to the forfeited New York property and the forfeited Miami property.

 
Case 1:18-cr-20685-KMW Document 454 Entered on FLSD Docket 07/29/2021 Page 2 of 3

On July 15, 2021, in response to the United States’ document request in the ancillary
proceedings regarding the forfeited New York property, De Castro produced the attached e-mail
between her and one of Defendant Gustavo Adolfo Hernandez Frieri’s criminal defense attorneys
at Carlton Fields, Michael Pasano. (GEx. 10.) That e-mail was used as an exhibit by the
Government during the July 26, 2021 deposition of the Defendant, and neither Petitioners nor
Defendant objected that the e-mail inadvertently was produced. See Fed. R. Evid. 501(b).
(Although there were objections raising the same privileges at issue here regarding the
Government’s questions to the Defendant regarding the e-mail.) Indeed, one of De Castro’s
counsel, although she did not use the e-mail as an exhibit, questioned the Defendant on the
substance contained in that e-mail. Both counsel for De Castro were present during the deposition,
as was Defendant’s other counsel at Black, Srebnick, Kornspan & Stumpf, P.A.

Having made that choice to produce this e-mail, De Castro now cannot hide behind any
common-interest or marital privilege to shield other communications on the same subject matter.”
The United States also offers this e-mail to provide additional support that De Castro’s and
Defendant’s marriage was “moribund” when De Castro filed for divorce on May 22, 2019. (Ex.
10 at 1 (“I will file for divorce next week regardless of what happens tomorrow. As a single mother
provider for three children — and under the circumstances — a divorce does not feel premature to

me.”).)

 

? Both De Castro and Defendant argued that Mr. Pasano was within the common-interest privilege. (See ECF No. 427-
4 (privilege log identifying Mr. Pasano as email recipient); ECF No. 444 at 3-4 (identifying communications with Mr.
Pasano as within purported joint-defense agreement).) De Castro identifies e-mails as early as 2017 as falling within
the joint-defense privilege. (See ECF No. 427-4 at 12 (identifying “1/9/17” “Email string” with a privilege claim
including “Joint Defense Privilege.”).) Thus, De Castro produced an e-mail that falls within her purported privilege.

Wadler v. Bio-Rad Lab’ys, Inc., 212 F. Supp. 3d 829, 851-52 (N.D. Cal. 2016) (party waived privilege as to the
disclosed matter because it used a privileged document as a “sword” by relying on it).

2

 
Case 1:18-cr-20685-KMW Document 454 Entered on FLSD Docket 07/29/2021 Page 3 of 3

Respectfully submitted,

JUAN ANTONIO GONZALEZ
ACTING UNITED STATES ATTORNEY

By: /s/

Joshua Paster, Court ID No, A5502616
Nalina Sombuntham

Assistant United States Attorneys

99 N.E. 4th Street, 7th Floor

Miami, Florida 33132-2111
Telephone: (305) 961-9342
Facsimile: (305) 536-4089
joshua.paster@usdoj.gov
nalina.sombuntham2@usdoj.gov
Counsel for United States of America

 
